Chief Justice Mercur
delivered the opinion of the court, May 25th 1883.
The fourteen specifications of error assigned, were properly argued by the counsel of the plaintiff in error under three general heads. The first is that the evidence did not warrant a conviction of murder in the first degree.
Section 74 of the Act of 31st March 1860, inter alia, declares “ all murder which shall bo perpetrated by means of poison or by lying in wait, or by any other kind of willful, deliberate and premeditated killing, or which shall be committed in the perpetration of, or attempt to perpetrate any arson, rape, robbery or burglary, shall be deemed murder of the first degree.”
The learned judge very clearly instructed the jury as to the distinction between murder in the first degree and murder in the second degree. In the words of the statute, he charged that to convict the prisoner of murder in the first degree they must find he had committed willful, delibérale and premeditated murder, and that each of these words must be found to apply to the crime. He further said to them that the Commonwealth must satisfy them beyond a reasonable doubt of the guilt of the defendant below,and of every element of the crime.”
In cases of conviction of murder in the first degree brought before us, we arc required to review the law as declared by the court below, and the evidence, so far as to determine whether the ingredients necessary to constitute murder in the first degree shall have been proved to exist. We are not, however, to assume all the functions of jurors, and pass upon the credibility of witnesses, nor on the apparent weight of the evidence. Ve are to ascertain whether facts were testified to, which, if believed by the jury, prove the necessary ingredients to constitute the crime of which the prisoner is convicted : Grant v. Commonwealth, 21 P. F. Smith 495; Brandt v. Same, 13 Norris 290.
Was the evidence then of such a character as to establish *72the necessary ingredients constituting murder in the first degree ?
It is an unquestioned fact that with a deadly weapon the plaintiff in error killed Mary Read. The evidence shows he manifested angry feelings towards his wife and also towards Mrs. Read. lie stood with a loaded revolver in his hand, at the door of the house of the latter, near his wife, in an excited state of mind ; Mrs. Read, alarmed at his language and conduct, started to run across the street crying, “ murder.” He pursued her with the pistol in his right hand ; she continued her flight and finally ran into an alley. -He there overtook her, after having pursued her about one hundred and fifty yards, then, while she was begging for her life, he shot her twice — once in the neck, and once through the chest. She died immediately.
During the whole pursuit his purpose to take her life is sufficently proved by his willful and deliberate shooting and killing her as soon as he overtook her. The duration of his pursuit showed premeditation and gave ample time to form a deliberate purpose. As soon as the crime was committed, and with full knowledge of the enormity thereof, he expressed his satisfaction with what he had done. On his way to the station-house soon thereafter, ho said “ he meant to do it; he had done it, .and would pay-the penalty.” He also, in a reckless spirit of bravado, declared, “ I’m no crazy man; I’m no Guiteau ; I’ve hit my mark and I’m satisfied.”
To avoid the effect of this willful, deliberate and premeditated killing, which would establish a case of murder in the first degree, the attempt was made to lessen the grade of the crime by evidence that he was intoxicated on that day. There was ■evidence that he drank a large quantity of beer about mid-day .and was then intoxicated : then he took a long nap, sleeping until after six o’clock. He drank very little after this. The murder was committed between eight and nine o’clock in the evening. Two witnesses, who saw him and heard him talk just previous to the commission of the crime,.saw no indication that he was intoxicated. Another, who saw him a few minutes thereafter, testified, he was sober. While the whole evidence thus clearly indicated the absence of intoxication when the act was committed, yet the court very fairly left the question of his condition to the jury. It charged substantially if the prisoner was intoxicated to such a degree that he could not deliberate or form a purpose, or could not hold such a purpose in his mind so as to premeditate upon it, he was not guilty of murder in the first degree. The prisoner has no just cause of complaint against this statement of the law. The jury was clearly justified in finding that he was not so intoxicated as to be unable to form a premeditated and deliberate purpose to kill Mary Read.
*73The second proposition is without merit. The uncontradicted evidence as to the manner in which the crime was committed dispensed with the necessity of elaborating his distinct and independent intent to take the life of his victim. The fact that he may have first intended to kill his own wife, in no wise prevented iris change of purpose, and the formation of a premeditated and deliberate intent to kill Mrs. Head.
The refusal of the learned judge to grant a new trial is not assignable as error: McManus v. Commonwealth, 10 Norris 66.
This case was carefully tried. It was presented to the jury in an able and lucid charge. The prisoner was deprived of no legal right. His case was well presented before us. After a careful examination of the whole record we are unable to discover any error therein.
Judgment affirmed, and it is ordered that the record be remitted to the court of Oyer and Terminer of the comity of Philadelphia for the purpose of execution.